     Case 3:20-cv-00213-WQH-WVG Document 22 Filed 12/22/20 PageID.171 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    RAYMOND ALFORD BRADFORD,                             Case No.: 3:20-cv-0213-WQH-WVG
      CDCR #H-16258,
12
                                          Plaintiff,       ORDER DENYING MOTION FOR
13                                                         PRELIMINARY INJUNCTION
                            v.
14
                                                           (ECF No. 18)
15    P. BRACAMONTE, et al.,
16                                    Defendants.
17
18
19          Raymond Alford Bradford (“Plaintiff”), currently incarcerated at Salinas Valley
20    State Prison (“SVSP”) in Soledad, California, is proceeding pro se and in forma pauperis
21    (“IFP”) in this civil rights action. (See generally ECF No. 20, at 10-11 (granting Plaintiff’s
22    Motion to Proceed IFP and dismissing his initial Complaint for failure to state a claim with
23    leave to amend).) Before the Court is Plaintiff’s Motion for Preliminary Injunction which,
24    broadly speaking, seeks restoration of good-time and other credits Plaintiff lost as a result
25    of a disciplinary citation he received for allegedly stabbing another inmate and a
26    correctional officer. (See ECF No. 18 at 2 (seeking “an order to show cause” why
27    extraordinary credits and good-time credits should not be restored).)
28          “A preliminary injunction is an extraordinary remedy never awarded as of right.”
                                                       1
                                                                               3:20-cv-0213-WQH-WVG
     Case 3:20-cv-00213-WQH-WVG Document 22 Filed 12/22/20 PageID.172 Page 2 of 3



 1    Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted).
 2    Procedurally, a federal district court may issue emergency injunctive relief only if it has
 3    personal jurisdiction over the parties and subject-matter jurisdiction over the lawsuit. See
 4    Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that
 5    one “becomes a party officially, and is required to take action in that capacity, only upon
 6    service of a summons or other authority-asserting measure stating the time within which
 7    the party served must appear and defend.”). The court may not attempt to determine the
 8    rights of persons not before it. See, e.g., Zepeda v. INS, 753 F.2d 719, 727-28 (9th Cir.
 9    1983), as amended (June 16, 1983). Under Federal Rule of Civil Procedure 65(d)(2) an
10    injunction binds only “the parties” to the action, their “officers, agents, servants,
11    employees, and attorneys,” and “other persons who are in active concert or participation .
12    . . .” Fed. R. Civ. P. 65(d)(2)(A)-(C).
13          Substantively, “‘[a] plaintiff seeking a preliminary injunction must establish that he
14    is likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence
15    of preliminary relief, that the balance of the equities tips in his favor, and that an injunction
16    is in the public interest.’” Glossip v. Gross, 576 U.S. 863, 876 (2015) (quoting Winter, 555
17    U.S. at 20). “The first factor under Winter is the most important—likely success on the
18    merits.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (citation omitted).
19    Additionally, “[u]nder Winter, plaintiffs must establish that irreparable harm is likely, not
20    just possible, in order to obtain a preliminary injunction.” Alliance for the Wild Rockies v.
21    Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (citation omitted).
22          On December 4, 2020, the Court granted Plaintiff’s Motion to Proceed IFP and
23    dismissed his initial Complaint for failure to state a claim with leave to amend. (ECF No.
24    20, at 10-11). As a result, Defendants have not yet been served, nor will they be served
25    unless the Court orders that Plaintiff’s forthcoming First Amended Complaint survives
26    screening pursuant to 28 U.S.C. § 1915(e)(2) and 28 U.S.C. § 1915A(b). See 28 U.S.C. §
27    1915(d); Fed. R. Civ. P. 4(c)(3). Because Defendants have not been served, the Court does
28    not have personal jurisdiction over them, and will not attempt to determine their rights. See
                                                      2
                                                                                  3:20-cv-0213-WQH-WVG
     Case 3:20-cv-00213-WQH-WVG Document 22 Filed 12/22/20 PageID.173 Page 3 of 3



 1    Zepeda, 753 F.2d at 727; see also Fed. R. Civ. P. 4(c); Zenith Radio Corp. v. Hazeltine
 2    Research, Inc., 395 U.S. 100, 110 (1969) (“[O]ne is not bound by a judgment in personam
 3    resulting from litigation . . . to which he has not been made a party by service of process.”
 4    (citation omitted)).
 5          Similarly, because the Court found in its December 4, 2020, Order that Plaintiff’s
 6    Complaint failed to state a claim upon which § 1983 relief may be granted, and dismissed
 7    his Complaint, Plaintiff has failed to demonstrate a likelihood of success on the merits for
 8    purposes of preliminary injunctive relief. See Thomas v. Chu, No. 3:20-cv-00245-GPC-
 9    BGS, 2020 WL 5408944, at *10 (S.D. Cal. Sept. 9, 2020) (noting that, having dismissed
10    the complaint pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b), the plaintiff had
11    “necessarily failed to show, for purposes of justifying preliminary injunctive relief, any
12    likelihood of success on the merits of his claims” (collecting cases)). Even if Plaintiff’s
13    Complaint had not been dismissed, however, “[i]t has been clear for over thirty years that
14    a state prisoner seeking injunctive relief against the denial or revocation of good-time
15    credits must proceed in habeas corpus, and not under § 1983.” Nonnette v. Small, 316 F.3d
16    872, 875 (9th Cir. 2002) (citing Preiser v. Rodriguez, 411 U.S. 475, 489 (1973)). For this
17    additional reason, Plaintiff has failed to demonstrate a likelihood of success on the merits.
18          “Because it is a threshold inquiry, when ‘a plaintiff has failed to show the likelihood
19    of success on the merits, [courts] need not consider the remaining three [Winter elements].”
20    Garcia, 786 F.3d at 740 (quoting Ass’n des Eleveurs de Canards et d’Oies du Quebec v.
21    Harris, 729 F.3d 937, 944 (9th Cir. 2013)).          Accordingly, Plaintiff’s Motion for
22    Preliminary Injunction is DENIED.
23    IT IS SO ORDERED.
24
25     Dated: December 22, 2020
26
27
28
                                                    3
                                                                               3:20-cv-0213-WQH-WVG
